                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

J.S.T. CORPORATION,
           Plaintiff,                                          Case No. 15-13842

vs.
                                                                HON. AVERN COHN
ROBERT BOSCH LLC, ET AL.,
           Defendants.
___________________________________/

   ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT (DOC. 246)

          This is a misappropriation of trade secrets case. Defendant has filed a motion

styled:

            Motion by Bosch LLC, Bosch GMBH, and Bosch Suzhou for Partial
            Summary Judgment on Count 1 of the Second Amended Complaint
            (Trade Secret Misappropriation).

(Doc. 246). The motion has been extensively briefed, including a document styled:

            Joint Submission of: (1) Defendants’ Statement of Facts in Support
            of Motion for Partial Summary Judgment and Plaintiff’s Response to
            Statement of Facts and (2) Plaintiff’s Statement of Facts in Support
            of its Response to Motion for Partial Summary Judgment and
            Defendants’ Responses to Statement of Facts.

(Doc. 287). Given the well-known standard for granting a summary judgment motion,

i.e. no genuine issue of material facts, the Court hesitates to find there is no genuine

issue to support a granting of the motion.

          The motion cites a confidential information and non-disclosure agreement and

grant of license governing the parties exchange of information regarding the trade

secrets asserted by plaintiff. A copy of this agreement is attached as Exhibit A. As the

subject matter of the summary judgment motion, Bosch says as follows:
         On February 28, 2006, JST emailed Bosch a 3D file that contained
         dimensions that JST has since asserted as trade secrets 1–63, 68–
         71 and 73–119. JST did not mark the file or the email sent to Bosch
         on February 28, 2006 as “Confidential” or “Proprietary,” nor did JST
         send Bosch any other communication indicating that the information
         in the 3D file was “Confidential” or “Proprietary” within 30 days or at
         any point thereafter, as required by the [Non-Disclosure Agreement]
         NDA.”

(Doc. 246, p. 2). Trade Secrets 1–63, 68–71 and 73–119, the subject matter

of the motion, are described in “JST Corporations Identification of Trade

Secrets” (Doc. 289). In that document, the description of the trade secrets

cover pages 2–79 as follows

                Trade secrets 1–63, pages 2–33,

                Trade secrets 68–71, pages 35–37,

                Trade secrets 73–119, pages 38–61.

      To correlate the 3D-drawing to the dimensions that encompass the

identified trade secrets is a herculean task to say the least. The motion was

filed November 14, 2018 and the complete trade secret list was identified on

February 5, 2019. Nowhere in the parties’ papers is there a detailed

correlation between the 3D-drawing and the trade secrets listed.

      For the foregoing reasons, the motion for partial summary judgment is

DENIED without prejudice.

SO ORDERED


                                                s/Avern Cohn
                                                AVERN COHN
                                                UNITED STATES DISTRICT JUDGE
Dated: 3/5/2019
Detroit, Michigan


                                            2
 
